Citation Nr: 1024898	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for left upper extremity 
neuropathy.

2.  Entitlement to service connection for right upper extremity 
neuropathy.

3.  Entitlement to service connection for left lower extremity 
neuropathy.

4.  Entitlement to service connection for right lower extremity 
neuropathy.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to an initial rating in excess of 10 percent for 
chronic left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and E. E.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1976 to 
April 1978.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
By that rating action, the RO granted service connection for a 
chronic left knee strain; an initial 10 percent evaluation was 
assigned, effective March 28, 2008--the date VA received the 
Veteran's initial claim for compensation for this disability.  By 
that rating action, the RO also denied service connection for 
neuropathy of the right and left upper and lower extremities and 
lumbar spine disability.  The Veteran appealed these 
determinations to the Board. 

Because the claim for an initial rating in excess of 10 percent 
for chronic left knee strain on appeal follows the grant of 
service connection, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).

In January 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge from the Columbia South Carolina RO.  A 
copy of the hearing transcript has been associated with the 
claims file.  In February 2010, the Veteran's representative 
submitted additional medical evidence to the Board in support of 
the instant service connection and initial evaluation claims with 
a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2009).  
Thus, referral of the above-cited evidence to the RO for initial 
consideration is unnecessary.  38 C.F.R. § 20.1304 (2009).

The issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for residuals of a cold weather injury (frostbite) has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002) 38 C.F.R. § 20.900(c) 
(2009).  

The issue of entitlement to an initial rating in excess of 10 
percent for chronic left knee strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO/Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of 
record does not support a diagnosis of neuropathy of the right 
and left upper extremities.  

2.  The preponderance of the competent and probative evidence of 
record is against a relationship between an in-service injury and 
the Veteran's currently diagnosed neuropathy of the right and 
left lower extremities.

3.  The preponderance of the competent and probative evidence of 
record is against a relationship between an in-service injury and 
the Veteran's currently diagnosed low back disorder.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
neuropathy of the right upper extremity are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for the establishment of service connection for 
neuropathy of the left upper extremity are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for the establishment of service connection for 
neuropathy of the right lower extremity are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for the establishment of service connection for 
neuropathy of the left lower extremity are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  The criteria for the establishment of service connection for 
a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.

In an April 2008 pre-adjudication letter, the RO informed the 
Veteran of the requirements needed to establish entitlement to 
service connection.  Id.  In accordance with the requirements of 
VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  

In an April 2008 letter, VA provided the Veteran with information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, service treatment records, 
June 2008 and April 2009 VA examination reports, VA and private 
medical evidence, Social Security Administration records, and 
statements and testimony of the Veteran have been associated with 
the claims files.

II.  Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a Veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Notwithstanding, that a condition or injury occurred in service 
alone is not enough; there must be an actual disability resulting 
from that condition or injury in order for service connection to 
be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a current disease or injury, 
there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992)
III. Analysis

The Veteran contends that he currently has neuropathy of the 
right and left upper and lower extremities and a low back 
disorder that began during his period of active military service 
and have continued since discharge.

(i) Neuropathy-Right and Left Upper Extremities

The Board finds that because the preponderance of the competent 
and probative evidence of record does not support a diagnosis of 
neuropathy of the upper right and left upper extremities, the 
claims for service connection will be denied. 

The Veteran's service treatment records show that the Veteran 
presented himself to the emergency room in January 1977.  At that 
time, he complained of lumbar spine pain and numbness after he 
fell down the stairs.  After a physical evaluation of the 
Veteran, examiner entered a diagnosis, in part, of unexplained 
neurologic deficit, with no anatomic basis for lesion.  In 
December 1977, the Veteran complained of pain from his waist down 
after he fell from a second floor window and landed on his feet 
and knees.  He received treatment for a knee injury.  An April 
1978 service separation examination report and associated medical 
history are wholly devoid of any subjective complaints or 
clinical findings referable to any upper extremity neurological 
problems.  

A longitudinal review of the post-service private and VA medical 
evidence of record, to include records obtained from the Social 
Security Administration, does no show that the Veteran has been 
diagnosed with peripheral neuropathy of the upper right and left 
extremities.  Service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this case, there is no evidence that the Veteran currently has 
neuropathy of the upper right and left extremities.  Thus, as the 
preponderance of the evidence is against the claims for service 
connection for these claimed disorders, there is no doubt to be 
resolved, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 
2002).
(ii) Neuropathy- Right and Left Lower Extremities

Because the preponderance of the competent and probative evidence 
of record is against an etiological relationship between military 
service and the currently diagnosed neuropathy of the right and 
left lower extremities, the claims for service connection will be 
denied.

An April 2009 VA examination report contains a diagnosis of 
polyneuropathy of both lower extremities.  Thus, the claim for 
service connection for neuropathy of the right and left lower 
extremities hinges on whether there is evidence of a positive 
nexus between these disabilities and military service.  There are 
private and VA examiners that address this issue and they are 
against the claim.  In a September 2006 report, a private 
physician noted that the Veteran had complained of pain in both 
feet for the past three years or so, and that he had a history of 
frostbite of both feet during military service.  A diagnosis of 
diabetic painful neuropathy was entered.  

An April 2009 VA examiner opined, after a review of the claims 
files and physical evaluation of the Veteran, that the minimal 
evidence for a polyneuropathy in both lower extremities was more 
consistent with diabetes than with radiculopathy.  The Board 
observes that service connection has not been established for 
diabetes mellitus.  There are no opinions, private or VA, that 
contradict the aforementioned  September 2006 and April 2009 
private and VA opinions, respectively. 

There is no evidence of a chronic neuropathy of the right and 
left lower extremities during active military service, or 
continuity of symptomatology after such period of active service, 
and no medical evidence providing a nexus of any current 
diagnosis to service.  Service connection for neuropathy of the 
right and left lower extremities must be denied.  See Hickson, 12 
Vet. App. at 253.

The preponderance of the evidence is against the Veteran's claims 
for neuropathy of the right and left lower extremities.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against these claims. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(iii) Low Back Disorder

Service treatment records show that in January and August 1977, 
the Veteran complained of low back pain.  The Veteran's service 
treatment records show that the Veteran presented himself to the 
emergency room in January 1977.  At that time, he complained of 
lumbar spine pain and numbness after he fell down the stairs.  A 
physical evaluation of the lumbar spine revealed full range of 
motion without tenderness or spasm.  A diagnosis of lumbar 
contusion was entered. In December 1977, the Veteran complained 
of pain from his waist down after he fell from a second floor 
window and landed on his feet and knees.  A low back injury was 
not reported.  An April 1978 service separation examination 
report and associated medical history are wholly devoid of any 
subjective complaints or clinical findings referable to low back 
pathology.   

Because the preponderance of the competent and probative evidence 
of record is against an etiological relationship between military 
service and the currently diagnosed low back disorder, the claim 
for service connection will be denied.

Initially, the Board finds a low back disorder is not shown to 
have developed as a result of an established event, injury, or 
disease during active service.  Evidence of a diagnosis of a low 
back disability is first shown in 2008, more than 30 years after 
separation from active service.  (See March 2008 VA treatment 
report, containing a diagnosis of low back strain, along with x-
ray evidence of mild osteo degenerative disease and disc 
degeneration at L5-S1).  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992). 

The record also includes no competent medical opinion 
establishing a nexus or medical relationship between a low back 
disorder diagnosed post-service and events during the Veteran's 
active service, and neither the Veteran nor his representative 
have presented, identified, or alluded to the existence of, any 
such opinion.  In April 2009, a VA examiner opined, after a 
review of the claims files and physical evaluation of the 
Veteran's spine, that it was less likely than not that his 
current low back disorder was related to complaints of back pain 
in service.  He supported his opinion by stating that at the time 
of discharge from military service, the Veteran did not have any 
low back complaints, and by the Veteran's own reported history, 
his low back disorder did not start until two to three years 
previously.  (See April 2009 VA spine examination report).

There is no evidence of a chronic low back disorder during active 
military service, or continuity of symptomatology after such 
period of active service, and no medical evidence providing a 
nexus of any current low back diagnosis to service.  Service 
connection for a low back disorder must be denied.  See Hickson, 
12 Vet. App. at 253.

IV.  Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing pain in his feet and 
shortness of breath.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005). Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

With regard to the disabilities on appeal, the Board finds that 
the Veteran's statements as to continuity of symptomatology since 
service are less than credible (See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  Here, 
none of the disabilities were clinically (italics added for 
emphasis) diagnosed or complained of until several years after 
service separation in 1978.
While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in and 
of itself, does not render his statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left upper extremity 
neuropathy is denied. 

Entitlement to service connection for right upper extremity 
neuropathy is denied. 

Entitlement to service connection for left lower extremity 
neuropathy is denied. 

Entitlement to service connection for right lower extremity 
neuropathy is denied. 

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The Board finds that it must remand the initial evaluation claim 
on appeal for additional substantive development.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described in the directives 
outlined in the indented paragraphs below.

During his January 2010 hearing before the undersigned, the 
Veteran testified that his service-connected left knee disability 
had worsened since his last VA examination in June 2008.  Thus, 
the Board finds that a more current VA examination of the left 
knee is warranted to determine the current level of severity of 
this disability.  VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Thus, the AMC/RO should arrange for the Veteran to 
undergo a VA orthopedic examination at an appropriate VA medical 
facility to determine the severity of his service-connected left 
knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the current severity of his 
service-connected left knee disability.  
Prior to any scheduled examination, the 
claims folders and a copy of this remand 
must be made available and reviewed by to 
the physician conducting the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

After physically evaluating the Veteran, 
the medical examiner should address the 
following questions, to the best of his/her 
medical knowledge:

a) What are the Veteran's range of motion 
findings in extension and flexion of the 
left knee?

b) Does the Veteran have pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the left knee joint?  If 
feasible the examiner should portray any 
additional functional limitation of the 
left knee due to these factors in terms of 
degrees of additional loss of motion.  If 
not feasible, this should be stated for the 
record together with the rationale.  If the 
Veteran does not have pain or any of the 
other factors, that fact should be noted in 
the file; and

c) Does the Veteran have any recurrent 
instability or lateral subluxation of the 
left knee? If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe in 
degree?

Adequate reasons and bases are to be 
provided for any opinion rendered.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folders.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
initial evaluation claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  The RO/AMC's adjudication of 
the claim of entitlement to an initial 
rating in excess of 10 percent for chronic 
left knee strain should include 
consideration of whether "staged ratings" 
(assignment of different ratings for 
distinct periods of time, based on the 
facts found), pursuant to Fenderson, are 
warranted.

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to assist the Veteran with the 
substantive development of the claim of entitlement to an initial 
rating in excess of 10 percent for chronic left knee strain.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of the above-cited initial 
evaluation claim.  His cooperation in VA's efforts to develop 
this claim including reporting for the scheduled VA orthopedic 
examination, is both critical and appreciated.  The Veteran is 
also advised that failure to report for any scheduled examination 
may result in the denial of that claim.  38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


